NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FRANCISCO MOREIRA, AKA Francisco                No.    14-73997
Davila Moreira, AKA Jose Martinez, AKA
Jose A. Martinez, AKA Jose Martinez             Agency No. A075-588-800
Avalos, AKA Francisco Moreira Davila,
AKA Fransncisco Moreira Davila, AKA
Frasncisco Moreira Davila, AKA Francisco        MEMORANDUM*
Moreira Pavila,

                Petitioner,

 v.

ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 17, 2021**


Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Francisco Moreira, a native and citizen of Mexico, petitions for review of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision finding him removable and concluding that he

was not eligible for any form of relief from removal, including cancellation of

removal.

      Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition for

review.

      The only claim that Moreira makes is that he was denied due process

because the IJ did not advise him of his eligibility for pre-conclusion voluntary

departure. We lack jurisdiction to consider that claim because it was not raised

before the agency. See Barron v. Ashcroft, 358 F.3d 674, 677–78 (9th Cir. 2004)

(holding that the court lacks jurisdiction to review claims not presented to the

agency). Even construing Moreira’s pro se brief to the BIA liberally, it was

insufficient to alert the BIA that voluntary departure was at issue. See Alvarado v.

Holder, 759 F.3d 1121, 1128 (9th Cir. 2014) (concluding that the court lacked

jurisdiction over an unexhausted claim even after liberally construing the

petitioner’s pro se argument); Tall v. Mukasey, 517 F.3d 1115, 1120 (9th Cir.

2008) (“Although [Petitioner] raised a procedural due process claim in his appeal

to the BIA . . . [he] did not give the BIA an opportunity to consider and remedy the

particular procedural errors he raises now.”).

      On May 12, 2015, the court granted a stay of removal. The stay of removal


                                          2                                    14-73997
remains in place until issuance of the mandate.

      PETITION FOR REVIEW DISMISSED.




                                         3        14-73997